Citation Nr: 9935936	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  98-13 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disease.

2.  Entitlement to service connection for bleeding gums.

3.  Entitlement to service connection for aching joints.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to October 
1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1998, 
from the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints of, treatment for, or diagnosis of chronic 
disorders manifested by skin disease, bleeding gums, aching 
joints, and fatigue.

2.  No competent medical evidence or opinion has been 
presented which would attribute the veteran's claims 
regarding skin disease, bleeding gums, aching joints, and 
fatigue to her active military service.  

3.  The veteran is currently diagnosed with bipolar disorder.

4.  Service medical records show three instances of treatment 
for serious mental disturbances and no clear cut diagnosis 
entered.

5.  After VA examination in December 1993, the examiner 
tended to indicate that her current condition might be 
related to her inservice episodes.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for skin 
disease, bleeding gums, aching joints, and fatigue are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a skin disease, 
bleeding gums, aching joints, and fatigue.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran had chronic disorders manifested by 
skin disease, bleeding gums, aching joints, and fatigue while 
in service, whether she has chronic disorders manifested by 
these symptoms now, and whether there is a relationship 
between the two.

Although she has at various times claimed otherwise, a review 
of the veteran's service medical records indicates that she 
was not stationed in Southwest Asia during her active 
service.  She is therefore not entitled to consideration 
under 38 C.F.R. § 3.317 for disabilities due to undiagnosed 
illnesses for Persian Gulf veteran's.

A review of her service medical records is negative for 
findings regarding inservice complaints of chronic disorders 
manifested by skin disease, bleeding gums, aching joints, and 
fatigue.  Post service medical records are likewise negative 
for treatment or diagnosis of chronic disorders involving 
these claimed disorders.  No competent medical evidence or 
opinion has been presented which would attribute the 
veteran's claims regarding these symptoms to her military 
service.  The Board notes that the veteran presented 
testimony regarding these claims in March 1998.  She reported 
inservice treatment for these disorders and claimed post-
service treatment for a skin disorder and bleeding gums in 
1992.  She claimed that she had been diagnosed while on 
active duty with arthritis regarding her claim of aching 
joints.  Service medical records and post service records of 
treatment do not confirm these claims.  

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
chronic disorders manifested by skin disease, bleeding gums, 
aching joints, and fatigue.  The only positive evidence 
presented is the veteran's statements at her hearing.  This 
alone, is insufficient to render the claims well grounded.  
Since the appellant has not met her burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim is well grounded, it must 
be denied.

Where an appellant has not met the burden of presenting 
evidence of a well grounded claim, VA has no duty to assist 
him any further in developing facts pertinent to his claim, 
including any duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a)(West 1991); 38 C.F.R. § 3.159 (1995); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the appellant with 
an examination).  However, where a claim is not well 
grounded, it is incomplete, and depending on the particular 
facts of the case, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise the claimant of the evidence needed to 
complete his application.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  In this case, however, the RO has complied 
with this obligation in the February 1998 statement of the 
case, the August 1998 supplemental statement of the case, and 
in the above discussion.


2.  Entitlement to service connection for an acquired 
psychiatric disorder.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A review of the veteran's medical records indicates that she 
was treated for serious psychiatric symptomatology on several 
occasions.  Several diagnoses were postulated, however, the 
record does not reflect that a conclusion was reached prior 
to the veteran's separation.  Post service VA medical records 
tend to indicate that examiners have attempted to classify 
the veteran's current disorder with reference to inservice 
symptomatology.  No post-service records have indicated that 
her current disorder arose separately from, or subsequent to 
her inservice difficulties.


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that the veteran was examined twice by Dr. 
Jack Jarvis at VAMC Decatur, Georgia.  During the first 
examination, in December 1993, this physician stated that the 
military records indicated there was a problem of 
classification and that the veteran's disorder did not 
classify easily.  He noted there was considerable emotional 
instability during service, but that it was of a transient 
nature.  He stated that he was reluctant to diagnosis a 
schizophrenic disorder without more evidence, and instead 
offered atypical dissociative disorder as an impression.  On 
a second examination, in February 1996, this physician 
continued a diagnosis of bipolar disorder which had been 
entered at a private hospital in August 1995.  

The Board finds that an opinion regarding a possible 
relationship between the veteran's currently diagnosed 
bipolar disorder, and her inservice mental difficulties would 
be helpful to the disposition of this claim.  As Dr. Jarvis 
has twice examined the veteran, and has also twice reviewed 
the claims folder, he would be the most qualified to render 
such an opinion.  Furthermore, it is indicated in her service 
medical records that she was sent for examination to Wilford 
Hall Hospital at Lackland Air Force Base, San Antonio, Texas.  
Her service medical records do not include entries regarding 
this.  It does not appear that an effort was made to retrieve 
these records from the hospital.

The RO denied the veteran's claim for service connection for 
a low back disorder based on a determination that she had not 
provided new and material evidence to reopen such a claim.  
At the time the RO considered this claim, involving the issue 
of whether new and material evidence had been submitted to 
reopen the previously denied claim, VA applied the 
materiality test adopted by the Court in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Pursuant to the Colvin test, 
evidence was considered material when it was probative of the 
issue at hand, and there was a reasonable possibility of a 
change in outcome when viewed in light of all the evidence of 
record.

Since the RO reviewed the present claim, the Colvin test was 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit in Hodge, supra.  In invalidating this 
test, the Federal Circuit reasoned that the "reasonably 
likely to change the outcome" requirement was not only 
unnecessarily stringent but also inconsistent with the 
promulgated regulation on point, 38 C.F.R. § 3.156(a) (1999), 
which merely requires that the newly submitted evidence "be 
so significant that it must be considered in order to fairly 
decide the merits of the claim."

In the instant case, the RO appears to have denied the 
reopening the veteran's claims based on the overruled Colvin 
test.  Specifically, in its February 1998 Statement of the 
Case, and the August 1998 Supplemental Statement of the Case, 
the RO held that to justify reopening there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both old and new, would 
change the outcome.  

Under these circumstances, the Board finds that entering a 
final determination on the issue of new and material evidence 
would be fundamentally unfair without the veteran being 
afforded the opportunity to have the RO review his claim 
based on the less strict standard prescribed by Hodge and 38 
C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

1.  An attempt should be made by the RO 
to retrieve any further medical records 
regarding psychiatric treatment of the 
veteran performed at Wilford Hall 
hospital, Lackland Air Force Base, San 
Antonio, Texas.

2.  Dr. Jarvis, of VAMC Decatur, Georgia, 
if possible, should be asked to review 
the veteran's claims folder and render an 
opinion regarding any possible 
relationship between the veteran's 
currently diagnosed mental disorder and 
her mental difficulties during service.  
If Dr. Jarvis is not able to undertake 
this, the claims folder should be 
reviewed by another qualified specialist.  
If the physician determines that a new 
examination is required prior to 
rendering an opinion, such examination 
should be scheduled and completed.

3.  The veteran and her representative 
should be furnished a supplemental 
statement of the case (SSOC) on the issue 
of whether the veteran submitted new and 
material evidence to reopen a claim for 
service connection for a low back 
disorder.  The SSOC must contain a 
citation to 38 C.F.R. § 3.156 and a 
discussion of whether new and material 
evidence has been submitted to reopen the 
claim based on this criteria.  If new and 
material evidence is determined to have 
been submitted, the old and new evidence 
should be considered in accordance with 
the provisions of 38 U.S.C.A. § 7261(a).  
The reasons for each determination made 
in this case should also be provided.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond before the case is 
returned to the Board for further review.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to afford due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals





 



